Citation Nr: 0802120	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-35 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York




THE ISSUE

Entitlement to service connection for diabetes mellitus, Type 
I.  




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel








INTRODUCTION

The veteran had active service from February 11, 2004, to 
April 15, 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  The persuasive evidence of record demonstrates that Type 
I diabetes mellitus clearly and unmistakably existed prior to 
service and was not aggravated or permanently increased 
during active service.


CONCLUSION OF LAW

Type I diabetes mellitus was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in June 2004.  The letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that he send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004). See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 
(2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This specific notice was 
not provided.  However, this claim is being denied, and to 
the extent that there is any perceived technically inadequate 
notice, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  

The veteran has been thoroughly informed consistent with 
controlling law, and has not indicated he has additional 
evidence.  Moreover, any failure in the timing of VCAA notice 
by the RO constituted harmless error.  See also Conway v. 
Principi, 353 F.3d 1369, 1374 (2004).  There has been no 
prejudicial error in the duty to inform the veteran.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007)).  The 
Board finds the available medical evidence is sufficient for 
adequate determinations of the issue addressed in this 
decision.  There has been substantial compliance with all 
pertinent VA law and regulations and to move forward with the 
claim would not cause any prejudice to the appellant.

The veteran was also afforded the opportunity for a Travel 
Board hearing but failed to report for the scheduled hearing 
after being advised or the date, place and time of the 
hearing.  He has not provided a reason for his failure to 
report nor has he requested a rescheduled hearing.  In this 
regard, the Board considers the request for a hearing 
withdrawn.
Factual Background

Although this veteran was not observed to have diabetes at 
any time prior to service according to the records submitted 
to the Board, he was hospitalized for a severe bout of 
diabetes during his initial two weeks of basic training.  He 
reported dehydration and fatigue.  Testing revealed diabetes 
and he was treated with insulin and medication.  A March 12, 
2004, hospital report reflects that he reported that his 
mother and uncle had diabetes.  

The veteran underwent Entrance Physical Standards Board 
Proceedings (EPSBP) in March 2004.  The report of the 
proceeding is dated March 18, 2004.  It was noted that the 
veteran entered his current tour of active duty February 11, 
2004.  The report, completed by two service medical doctors, 
reflects that the veteran was in his first week of initial 
enlistment training at the reception station and was 
identified as possibly having a condition existing prior to 
enlistment on March 15, 2004.  His packet of medical 
information was received from the health clinic for a 
evaluation by the EPSBP physicians March 16, 2004.  The 
report noted that the veteran had presented to the emergency 
room with weakness and was diagnosed with new onset Type I 
diabetes mellitus.  It was noted that he was placed on 
Lantus, Novolin 70/30.  The diagnosis was new onset Type I DM 
(diabetes mellitus).  The two army physicians recommended 
that the veteran be separated because he did not meet the 
medical fitness standards for enlistment in the army.  The 
report was signed by the two service doctors and approved by 
a third medical doctor, on March 20, 2004.  

Thereafter, the veteran was processed out of the Army for 
failure to meet minimum medical standards due to his 
diabetes.  VA treatment records dated in 2004 and 2005 show 
treatment for diabetes.  

The veteran maintains that he did not have diabetes prior to 
service.  He has submitted his public school health record 
showing negative sugar tests through 9th grade, and no 
diagnosis of diabetes.  He urges that diabetes began in 
service and should be service-connected.  



Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  VA law provides that a 
veteran is presumed to be in sound condition, except for 
defects, infirmities or disorders noted when examined, 
accepted, and enrolled for service, or where clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. §§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2007).

In this regard, VA regulations further provide that there are 
medical principles so universally recognized as to constitute 
fact (clear and unmistakable proof), and when in accordance 
with these principles existence of a disability prior to 
service is established, no additional or confirmation 
evidence is necessary.  Consequently with notation or 
discovery during service of such residual conditions (scars; 
fibrosis of the lungs; atrophies following disease of the 
central or peripheral nervous system; healed fractures; 
absent, displaced or resected parts of organs; super-numerary 
parts; congenital malformations or hemorrhoidal tags or tabs, 
etc.) with no evidence of the pertinent antecedent active 
disease or injury during service the conclusion must be that 
they preexisted service.  See 38 C.F.R. § 3.303(c).  
Congenial or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  See 38 C.F.R. § 3.303(c).

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C. §§ 1111, 1132 to the 
extent that it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service).  The 
veteran is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
this rebuttal standard attaches.  See Cotant v. Principi, 17 
Vet. App. 116 (2003).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "the government must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness for wartime service under 
section 1111."  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  The Court noted that the government may show a lack 
of aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  Id.

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service. 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2007).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

In this case, the appellant contends that he first developed 
diabetes mellitus, Type I, in service.

As a preliminary matter, the Board finds that as diabetes was 
not present during the veteran's enlistment examination.  He 
is initially entitled to the presumption of soundness under 
38 U.S.C.A. § 1111 as to this condition.  The record clearly 
reflects that he had a diagnosis within the first few days of 
service, and that multiple Army physicians unequivocally 
agreed that this condition existed prior to service and was 
not aggravated by the few days of service.  

The Board finds that the persuasive evidence of record 
demonstrates his diabetes clearly and unmistakably existed 
prior to service and was not aggravated or permanently 
increased during service.  The service medical records 
reflect this fact in the EPSBD report.  There is no competent 
evidence which contradicts the opinions of the three medical 
doctors in this report as to pre-existence of the disease.  
No service records, and no post service medical records, show 
that the preexisting diabetes was aggravated.  There is 
simply no medical opinion evidence that the diabetes that 
existed prior to service was aggravated by military service.  
No medical examiner has observed such aggravation took place.  
Moreover, the veteran has provided no medical information to 
support his contention that the disease is due to service.  
The medical evidence is wholly against the veteran's theory.  
The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Board further finds that the veteran's opinion as to 
aggravation or incurrence are of no significant of probative 
weight, as this is a medical determination.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Although the appellant 
is competent to provide evidence of visible symptoms, he is 
not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Service connection for diabetes mellitus, Type I, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


